980 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Russell James CAMPBELL, Plaintiff-Appellant,v.Paul J. DAVIS, Chairman, Parole Commission;  Bishop L.Robinson, Secretary of Public Safety;  Richard A.Lanham, Commissioner of Correction,Defendants-Appellees.
No. 92-6413.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 10, 1992Decided:  December 10, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Senior District Judge.  (CA-91-2524-H)
Russell James Campbell, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Amy Beth Kushner, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before HALL, PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Russell James Campbell appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Campbell v. Davis, No. CA-91-2524-H (D. Md. Mar. 24, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED